EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm Exar Corporation Fremont, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-189271, 333-147154, 333-147153, 333-30398, 033-61495, and 033-59071) and Form S-8 (Nos. 333-198841, 333-198840, 333-179730, 333-170417, 333-145741, 333-138839, 333-96967, 333-55082, 333-48226, 333-31120, 333-69381, 333-37369, 333-37371 and 033-58991) of Exar Corporation of our reports dated May 27, 2016, relating to the consolidated financial statements and the effectiveness of Exar Corporation’s internal control over financial reporting , which appear in this Form 10-K. /s/ BDO USA, LLP San Jose, California May 27, 2016
